In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-18-00083-CV



             BETTIE HANKINS, Appellant

                           V.

           TIMEPAYMENT CORP., Appellee



      On Appeal from the County Court at Law No. 1
                   Bell County, Texas
                  Trial Court No. 85504




      Before Morriss, C.J., Burgess and Stevens, JJ.
      Memorandum Opinion by Chief Justice Morriss
                                     MEMORANDUM OPINION
         Unfortunately for Bettie Hankins, who was and is acting pro se in this matter, when

TimePayment Corporation sued Hankins alleging an amount owed on an equipment lease Hankins

had personally guaranteed, she filed only a general denial and failed to file either a response to

TimePayment’s motion for summary judgment or any summary-judgment evidence to contradict

TimePayment’s proof. The trial court in Bell County, 1 Texas, set the matter for summary-

judgment hearing, after which it granted TimePayment a summary judgment against Hankins.

Hankins’ sole issue, which she asserts for the first time on appeal, claims only that the lease

contract that had been made the subject of the suit was fraudulently proven in the trial court.

Because, however, there is no summary-judgment evidence in this record that contradicts

TimePayment’s summary-judgment evidence of the elements of its cause of action against

Hankins, and Hankins has supplied no cognizable evidence of fraud in the trial court, we affirm

the trial court’s judgment.

         The trial court granted judgment against Hankins based on TimePayment’s motion for

summary judgment, on its accompanying affidavits supporting that motion, and on the absence of

any summary-judgment response or countervailing summary-judgment proof filed by, or on behalf

of, Hankins.




1
 Originally appealed to the Third Court of Appeals, this case was transferred to this Court by the Texas Supreme Court
pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (West 2013). We are unaware of
any conflict between precedent of the Third Court of Appeals and that of this Court on any relevant issue. See TEX.
R. APP. P. 41.3.

                                                          2
       We review a summary judgment de novo. Ferguson v. Bldg. Materials Corp. of Am., 295
S.W.3d 642, 644 (Tex. 2009) (per curiam). To be entitled to summary judgment under Rule

166a(c) of the Texas Rules of Civil Procedure, a movant must establish that there is no genuine

issue of material fact so that the movant is entitled to judgment as a matter of law. See TEX. R.

CIV. P. 166a(c); Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844, 848

(Tex. 2009). Any and all evidence must be taken as favorable to the nonmovant, and any doubts

resolved against the movant. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex. 2008). All

evidence is to be considered in the light most favorable to the nonmovant, crediting evidence

favorable to the nonmovant if reasonable fact-finders could, and disregarding evidence contrary to

the nonmovant unless reasonable fact-finders could not. Mann Frankfort, 289 S.W.3d at 848; see

Nixon v. Mr. Prop. Mgmt. Co., 690 S.W.2d 546, 548–49 (Tex. 1985).

       Because summary judgments “must stand or fall on their own merits,” McConnell v.

Southside Indep. Sch. Dist., 858 S.W.2d 337, 343 (Tex. 1993), there is no requirement that a party

respond to a traditional motion for summary judgment. City of Houston v. Clear Creek Basin

Auth., 589 S.W.2d 671, 678 (Tex. 1979); Carpenter v. Cimarron Hydrocarbons Corp., 98 S.W.3d
682, 687 (Tex. 2002). The appellant’s grounds for reversing summary judgment must, however,

have been presented in the trial court. McConnell, 858 S.W.2d 343. “The effect of such a failure

is that the non-movant is limited on appeal to arguing the legal sufficiency of the grounds presented

by the movant.” Id.

       Here, Hankins claims only that the lease contract that had been made the subject of the suit

was fraudulently proven in the trial court. This ground for reversing summary judgment was not

                                                 3
presented in the trial court. See id. Further, Hankins does not contend on appeal that the summary-

judgment grounds presented by TimePayment are insufficient as a matter of law to support the

judgment. Since Hankins was limited on appeal to arguing that the summary-judgment evidence

was insufficient as a matter of law—and she failed to do so—her sole point of error is unpreserved.

Id.

       We affirm the trial court’s judgment.




                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:       April 4, 2019
Date Decided:         April 11, 2019




                                                  4